Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims

This action is a first action on the merits in response to the application filed on 05/23/2019.
Claims 1 – 20 are currently pending and have been examined in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 5, 6, 8, 11, 12, 13, 14,15, 18, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 3, 4, 6, 8, 9, 10, 11, 13, 15,16, 17, 18, of copending Application No. 16/273934 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of the instant application reads:
A computer-implemented method of multi-level replenishment planning with independent channel demand prioritization by a computer, comprising: 
producing a product by a first supply chain entity, wherein the first supply chain entity receives orders for the product from a second supply chain entity and supplies the product to a third supply chain entity, wherein the third supply chain entity receives orders for the product from a fourth supply chain entity, and the first supply chain entity, the second supply chain entity, the third supply chain entity, and the fourth supply chain entity are different supply chain entities in a multi-level supply chain network; 
calculating the supply of the product for the first supply chain entity for a supply allocation duration time period; 
receiving demand orders for the product from the second supply chain entity and the fourth supply chain entity for at least the supply allocation duration time period, wherein the priority of the orders for the fourth supply chain entity are a higher priority than the orders for the second supply chain entity; 
allocating supplies within the supply allocation duration time period to firm plan arrivals based on a location priority and a demand date; 
generating a shipment recommendation for each allocated supply that meets a firmed planned arrival; and 
transporting items among the one or more supply chain entities to resupply an inventory of the third supply chain entity with the product to meet the order for the product for the fourth supply chain entity.


Claim 1 in the co-pending application reads:

producing a product by a first supply chain entity, wherein the first supply chain entity receives orders for the product from a second supply chain entity and supplies the product to a third supply chain entity, wherein the third supply chain entity receives orders for the product from a fourth supply chain entity, and the first supply chain entity, the second supply chain entity, the third supply chain entity, and the fourth supply chain entity are different supply chain entities in a multi-tier supply chain network;
calculating the supply of the product for the first supply chain entity for a planning horizon; 
receiving demand orders for the product from the second supply chain entity and the fourth supply chain entity for the planning horizon, wherein the priority of the orders for the fourth supply chain entity are a higher priority than the orders for the second supply chain entity; and
transporting items among the one or more supply chain entities to resupply an inventory of the third supply chain entity with the product to meet the order for the product for the fourth supply chain entity.
The following claims are directly correlated reciting the same subject matter.
Instant Application
Co-pending Application
Claims 4, 11 and 18
Claims 4, 11 and 18
Claim 5, 12 and 19
Claim 3, 10 and 17
Claim 6, 13 and 20
Claim 6, 13 and 20

Claim 2, 9 and 16


The instant application recites allocating supplies within the supply allocation duration time period to firm plan arrivals based on a location priority and a demand date; generating a shipment recommendation for each allocated supply that meets a firmed planned arrival. The co-pending application does not recite the above limitations. However, it would have been obvious to one of ordinary skill in the art to modify the instant application to include the above limitations in order to efficiently allocate and ship supplies based on appropriate priorities and demand. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites, “the supply” at line 9. There is insufficient antecedent in the claim. 
Claim 1 recites, “the one or more supply chain entities” at line 19. There is insufficient antecedent in the claim. Claims 8 and 15 are rejected based on the same rationale. Claims 2-7, 9-14 and 16-20 are rejected based on their dependency on Claims 1, 8 and 15 respectively.
Claim 5 recites, “the supply chain network” at line 2. There is insufficient antecedent basis for this limitation in the claim. Claims 10 and 17 are rejected based on the same rationale. Claims 6, 7, 13, 14 and 20 are rejected based on their dependency on Claims 5, 12 and 19 respectively.

Claim 1 recites, “transporting items among the one or more supply chain entities…” at line 119. It is not clear as to what ‘items’ are being transported. Further, there is no indication in the claims that the demand orders have been fulfilled for the product. For purposes of Examination, Examiner interprets this as ‘the product’ is transported. Claims 8 and 15 are rejected based on the same rationale. Claims 2-7, 9-14 and 16-20 are rejected based on their dependency on Claims 1, 8 and 15 respectively.

	

                 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
calculating the supply of the product for the first supply chain entity for a supply allocation duration time period;
receiving demand orders for the product from the second supply chain entity and the fourth supply chain entity for at least the supply allocation duration time period, wherein the priority of the orders for the fourth supply chain entity are a higher priority than the orders for the second supply chain entity; 
allocating supplies within the supply allocation duration time period to firm plan arrivals based on a location priority and a demand date; 
generating a shipment recommendation for each allocated supply that meets a firmed planned arrival; and 

The limitation under its broadest reasonable interpretation covers Mental Processes related to evaluation of information which can be performed in the human mind. For example calculating the supply of a product can be performed in the human mind or with a pen and paper. Additionally, the claim recites Certain Methods of Organizing Human Acting related to commercial or legal interactions including agreements and legal obligations (e.g. receiving and fulfilling orders). Accordingly, the claim recites abstract ideas of Mental Processes and Certain Methods of Organizing Human Activity. 

The judicial exceptions do are not integrated into a practical application. Claim 8 recites the additional elements of a server comprising a processor and a memory and Claim 15 recites a non-transitory computer readable medium for performing the claimed limitations.  These are generic computer components recited at a high level of generality for performing generic computer functions. 
For instance the step of producing a product by a first entity is interpreted as merely providing a product or instructions for producing a product.  The steps of receiving orders for products and receiving demand orders for the product are data collection activities, which is considered extra-solution activity. The step of calculating the supply of the product involves mathematical operations (e.g. evaluation, analysis of data) which could be performed mentally or with a pen and paper. The step of transportation items to supply chain entities is considered extra-solution activity as the transporting is incidental to the primary process of replenishment planning and is merely a nominal or tangential addition to the claim. (MPEP 2106.05(g).  Each of the additional 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional element of a server comparing a processor and a memory and a non-transitory computer readable medium for performing the above steps are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception.
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. 
	The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 9, 15 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jenkins et al. (US 2002/0188499) in view of Murugan (US 2008/0275795).
Claim 1:
Jenkins discloses:
A computer-implemented method of multi-level replenishment planning with independent channel demand prioritization by a computer, comprising: (see at least ¶0135, fulfillment system calculates demand for multiple locations)
calculating the supply of the product for the first supply chain entity for a supply allocation duration time period; (see at least ¶0029, calculating a plan the system assumes a certain percentage of time has passed within a forecast period; see also ¶0045, calculates projected demand; see also ¶0047, calculates replenishment quantities ) 
receiving demand orders for the product from the second supply chain entity and the fourth supply chain entity for at least the supply allocation duration time period, wherein the priority of the orders for the fourth supply chain entity are a higher priority than the orders for the second supply chain entity; (see at least ¶0057, production and vendor orders are provided as input to the fulfillment system; see also ¶0038-¶0039; see also ¶00153, location priority designates an order of precedence among locations)
allocating supplies within the supply allocation duration time period to firm plan arrivals based on a location priority and a demand date; (see at least ¶0016, order promising system may prioritize the allocations associated with received order 
generating a shipment recommendation for each allocated supply that meets a firmed planned arrival; and (see at least ¶0204, recommended shipments are generated to meet firm planned arrivals)
transporting items among the one or more supply chain entities to resupply an inventory of the third supply chain entity with the product to meet the order for the product for the fourth supply chain entity. (see at least ¶0137, transportation planning)
While Jenkins discloses the above limitations, Jenkins does not explicitly disclose the following limitations; however, Murugan does disclose:
A computer-implemented method of multi-level replenishment planning with independent channel demand prioritization by a computer, comprising: (see at least Abstract, allocating products to multiple sellers in a hierarchy; see also ¶0003)
producing a product by a first supply chain entity, wherein the first supply chain entity receives orders for the product from a second supply chain entity and supplies the product to a third supply chain entity, wherein the third supply chain entity receives orders for the product from a fourth supply chain entity, and the first supply chain entity, the second supply chain entity, the third supply chain entity, and the fourth supply chain entity are different supply chain entities in a multi-level supply chain network; (see at least ¶0003, manufacturing enterprises produce products; see also ¶0016 and Figure 1, supply chain network models the flow of manufactured products, through one or more enterprises, one or sells and other supply chain entities; see also Figure 2 and associated text, top sellers (210) represent worldwide sales, sub-sellers (220) represent a seller associated with selling manufactured item, etc. (e.g. a hierarchical structure); see also Figure 3 and  ¶0027-¶0028, a seller hierarchy model)
receiving demand orders for the product from the second supply chain entity and the fourth supply chain entity for at least the supply allocation duration time period, wherein the priority of the orders for the fourth supply chain entity are a higher priority than the orders for the second supply chain entity; (see at least ¶0016, order promising system may prioritize the allocations associated with received order based on level of priority of the seller; see also Figure 3 and associated text; see also ¶0027-¶0030, order promising system determines the priority of the seller associated with the customer order; see also ¶0036-¶0037, allocations are based on time horizons)
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the fulfillment and production planning system of Jenkins with the order promising system including a hierarchical model of Murugan in order to allocate manufactured products to sellers using profitable order promising (see ¶0002).

Claim 2:

further comprising: meeting priority demands within a minimum allocation duration time period after reserving supplies for a hold back quantity and one or more outbound in-transits and allocating against the firm planned arrivals. (see at least ¶0202-¶0204, if stock is limited within the minimum allocation duration, the planning component first determines the location priority level of each destination SKU and for each priority level it allocates available stock to cover firm planned arrivals; see at least ¶0300, the planning component must account for inventory that has already been committed) 

Claims 8 and 9 for a system (Jenkins see Figure 1A) and Claims 15 and 16 for a CRM (Murugan see Claim 33) substantially recites the subject matter of Claims 1 and 2 for a method and are rejected based on the same rationale.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jenkins et al. (US 2002/0188499) in view of Murugan (US 2008/0275795) further in view of Milne et al. (US 2007/0239299). 
Claim 3:
	While Jenkins discloses claim 2, neither Jenkins nor Murugan explicitly disclose the following limitation; however, Milne does disclose:
further comprising: create one or more separate shipment recommendations based on an available-to-ship date when multiple supplies having different available-to-ship dates are allocated to a priority demand. (see at least Figure 9 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the fulfillment and production planning system of Jenkins and the order promising system including a hierarchical model of Murugan with the calculating of planned shipments with multiple ship dates and priorities of Milne to provide decision support for resource allocation and for determining optimal supply chain plans (see ¶0003).
Claim 10 for a system (Jenkins see Figure 1A) and Claim 17 for a CRM (Murugan see Claim 33) substantially recites the subject matter of Claim 3 for a method and are rejected based on the same rationale.

Claims 4-7, 11-14 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jenkins et al. (US 2002/0188499) in view of Murugan (US 2008/0275795) further in view of Milne et al. (US 2007/0239299) further in view of Horne (US 7058587).
Claim 4:
	While Milne discloses claim 3, neither Jenkins, Murugan, or Milne explicitly discloses the following limitation; however, Horne does disclose:
further comprising: receiving a demand forecasting unit-level demand forecast; and converting the demand forecasting unit-level demand forecast to a stock keeping unit- level demand forecast. (see at least column 5, lines 45-50, mapping DFUs to SKUs)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the fulfillment and production planning system of Jenkins, the order promising system including a hierarchical model of Murugan and the calculating of planned shipments with multiple ship dates and priorities of Milne with mapping DFUs to SKUs of Horne to assist with supply and production planning (see column 5, lines 43-46). 
 
Claim 5:
	While Jenkins, Murugan, Milne and Horne disclose claim 4, neither Jenkins, Milne or Horne explicitly disclose the following limitation; however, Murugan does disclose:
further comprising: generating linkages across the supply chain network that map demand orders from the fourth supply chain entity to the supply of the first supply chain entity.  (see at least Figure 2 an ¶0023-¶0025, seller hierarchy model representing a different hierarchy of sellers for each product associated enterprises)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the fulfillment and production planning system of Jenkins, the order promising system including a hierarchical model of Murugan and the calculating of planned shipments with multiple ship dates and priorities of Milne with mapping DFUs to SKUs of Horne to assist with supply and production planning (see column 5, lines 43-46). 

Claim 6:
While Jenkins, Murugan, Milne and Horne disclose claim 5, neither Murugan, Milne nor Horne explicitly disclose the following limitation; however, Jenkin does disclose:
further comprising:  generating one or more SKU-level planned arrivals to meet demand requirements of different channels by respecting SKU planning parameters and constraints. (see at least ¶0027, planning component used to generate planned arrivals and planned orders to meet replenishment requirements for stock-keeping units; see also ¶0177-¶0179, when planning component is in constrained mode the user may define allocation strategies by setting priority for various factors of consideration including allocated total forecast and forecasted customer orders)

Claim 7:
	While Jenkins discloses claim 7, neither Jenkins, Murugan nor Milne explicitly disclose the following limitation; however, Horne does disclose:
further comprising: calculating a safety stock for the first supply chain entity and the third supply chain entity to meet the demands of the second supply chain entity and the fourth supply chain entity.  (see at least column 5, lines 25-35, use forecast to determine a reserve or safety stock for a SKU)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, to combine the fulfillment and production planning system of Jenkins, the order promising system including a hierarchical model 
Claims 11-14 for a system (Jenkins see Figure 1A) and Claims 18-20 for a CRM (Murugan see Claim 33) substantially recites the subject matter of Claims 4-7 for a method and are rejected based on the same rationale.

	Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Kamdar (US 2015/0095091) discloses an inventory planning for a supply chain distributing a constrained supply of stock by determining an anticipated inventory replenishment need.
Chan (US 2014/0122180) discloses a forecasting and replenishment process including demand forecasting and automated replenishment.
Hayes (US 2002/0178092) discloses inventory management including determining a cumulative demand value for each of a plurality of time windows.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Primary Examiner, Art Unit 3683